Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner’s comment on claim construction of claims 8, 13-20.
These preambles for these claims recite the following: 
“A transmitter for use in the control system of claim (…)”
 For example, in claim 8, Applicant recites:
A transmitter for use in the control system of claim 1, the transmitter comprising:
a transmitter-end communications unit configured to communicate with the communications unit of the control system; and
a control unit configured to vary, according to the adjustment information that the transmitter-end communications unit has received from the control system, at least one of the time interval or the transmission power.
On the surface, the claim 8 may resemble a dependent claim of claim 1. However it is not. 
Claim 1 actively recites a control system. 
All dependent of claim 1 must further narrow the control system. For example, see claim 2 of record:
A legitmate dependent claim 2 (dependent on claim 1), also recites “The control system of claim 1, where (…)”
Claim 8 however actively claims a transmitter structure. The phrase “for use in the control system of claim 1” can be deceptively making claim 8 looks like a dependent claim of claim 1. However this phrase merely indicates an intended use of the transmitter, it does not in 
Question is raised as to how/why claim 2 and claim 8, if both intended to be dependent claims of claim 1, yet are written is such drastic difference.
Therefore, claim 8 has an effect of an independent claim and is focused on the structure of a transmitter alone and has nothing to do with claim 1, regardless the intended use phrase “for use in the control system of claim 1”.  Claim 8 is thus an independent claim.
Claim 13-20 are structured in the same manner as claim 8 and thus raising the same issue. Each in effect acts as a stand-alone independent claim.
The fee worksheet dated 01/11/2021 shows only 3 dependent claims being paid for. The Examiner hereby raise this issue on record of the prosecution.
The Examiner respectfully asserts that: If these claims 8, 13-20 truly intended to be dependent claims of the respective system base claims, there should be no issue for the preambles for each of claims 8, 13-20 to be amended to instead recite:
“The control system of claim [ ], wherein the transmitter comprising: (…)”. Just like how Applicant constructed claim 2, for example.
The Examiner respectfully asserts that claim cannot act as an independent claim while bearing the appearance of a dependent claim. 
For purpose of prosecution in this Action, claims 8, 13-20 are treated as independent claims based on the merits the claim language presented on record. Applicant may cancel or amended the claims in question (see the amendment suggestion above) in response to this Action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-7, 9-12, drawn to a control system that determine location of one or more transmitters based on signal transmitted by the transmitter. Based on the location, the control system determine an appropriate power/time schedule for a transmitter.

Group 2, claim(s) 8, 13-20, drawn to a structure of a transmitter to adjust time and power parameter in response to a command from a control system.

The special technical feature(s) of Group 1 include:
	a) The control system can acquire location of a transmitter based on the transmitter location.
	b) The control system uses the location as a parameter to determine a power/time schedule for the transmitter.

The special technical feature of Group 2 include:


As seen above, Group 1 and group 2 have different structures and operations and share no common special technical feature. As such there is no unity of invention.
Furthermore:
The control system in Group 1 operates independent from the operation of Group 2. That is to say, Group 1 merely concerns with devising a power adjustment schedule for the transmitter, and it does not concern whether or not the transmitter in group 2 obeys the schedule. It does not require an acknowledgement or any intervention in Group 2’s transmitter.  

The transmitter in Group 2 merely obey any power adjustment command, regardless of how those command are crafted and formulated and by whom.  Any network control can issue any adjustment command and the transmitter in Group 2 can successfully obey such commands. 

Indeed, US 20030166407 in at least ¶0010 made clear a mobile device can receive power adjustment command and makes adjustment accordingly.

Applicant may respond to this action by (i) appropriately making an election or by (ii) cancelling or amending the claims 8, 13-20 to a suitable dependent claim format (See suggestion above).  The restriction would be moot should Applicant chose the latter path (ii). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.